
	

113 HR 4330 IH: Business Risk Planning Act
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4330
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Rodney Davis of Illinois (for himself, Mr. Vargas, Mr. Hudson, Mr. Vela, Mr. Neugebauer, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Commodity Exchange Act to ensure that the treatment of illiquid swaps does not
			 disadvantage certain non-financial end users who use them to manage
			 business risk.
	
	
		1.Short titleThis Act may be cited as the Business Risk Planning Act.
		2.Treatment of illiquid swaps so as to not disadvantage certain non-financial end usersSection 2(a)(13) of the Commodity Exchange Act (7 U.S.C. 2(a)(13)) is amended—
			(1)in subparagraph (C), by striking The Commission and inserting Except as provided in subparagraph (D), the Commission; and
			(2)by redesignating subparagraphs (D) through (G) as subparagraphs (E) through (H), respectively, and
			 inserting after subparagraph (C) the following:
				
					(D)Requirements for swap transactions in illiquid marketsNotwithstanding subparagraph (C):
						(i)The Commission shall provide by rule for the public reporting of swap transactions, including price
			 and volume data, in illiquid markets that are not cleared and entered into
			 by a non-financial entity that is hedging or mitigating commercial risk in
			 accordance with subsection (h)(7)(A).
						(ii)The Commission shall ensure that the swap transaction information referred to in clause (i) of this
			 subparagraph is available to the public no sooner than 30 days after the
			 swap transaction has been executed or at such later date as the Commission
			 determines appropriate to protect the identity of participants and
			 positions in illiquid markets and to prevent the elimination or reduction
			 of market liquidity.
						(iii)In this subparagraph, the term illiquid markets means any market in which there is relatively little volume and infrequent trading in swaps..
			
